Title: To Alexander Hamilton from Jonathan Cass, 8 April 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware April 8. 1800
          
          I have the honour to inclose to you the Resignation of Lieut. Peter Robinson of the first Regiment of Infantry, and a Certificate from Lieut. Blake P. Master to the Recruiting party under my Command—
          Could Lieut. Robinson have been prevaild on to continue in service, he posesses talents in my opinion to render service to this country in the capacity of a Soldier—But it is a pleasing circumstance that he carries with him to private life sound political principles—
          I am Sir, with great respect & esteem your most obedient Servant
          
            Jona. Cass Major
            3d. R. Infantry.
          
          Major General Alex. Hamilton
        